PER CURIAM.
This petition for common law writ of certiorari is not accompanied by a copy of the judgment of the circuit court of which review is sought, nor by copy of the judgment of the county court which was vacated by the complained-of circuit court judgment, nor by other parts of the record before the circuit court which are essential, in our view, to a determination of whether the circuit court departed from the essential requirements of law. Rule 4.5, subd. c(l), F.A.R. The petition for certiorari is, accordingly,
Dismissed.
BOYER, C. J., and MILLS and SMITH, JJ., concur.